DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,893,587 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an LED lighting device or LED lamp comprising: a plurality of first LED packages each configured to emit light having a first configurable light quality; a plurality of second LED packages each configured to emit light having a second configurable light quality; at least one driver circuit configured to condition an electrical current provided to at least one of (a) a first group of the plurality of first LED packages or (b) a second group of the plurality of second LED packages; and a control unit configured to operate the first group of the plurality of first LED packages, via the at least one driver circuit, and the second group of the plurality of second LED packages, via the at least one driver circuit, the first group of the plurality of first LED packages and the second group of the plurality of second LED packages operated independently of one another, the control unit being configured to make an adjustment to at least one light quality of light emitted by the LED lighting device or LED lamp by modifying (a) a number of the plurality of first LED packages in the first group, or (b) a number of the plurality of second LED packages in the second group to adjust one or more light qualities of light emitted by the LED lighting device or LED lamp, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-16 are also allowed as being dependent on claim 1.  
In regards to claim 17, the prior art does not disclose of an LED lighting device or LED lamp comprising: a plurality of first LED packages each configured to emit light having a first configurable light quality; a plurality of second LED packages each configured to emit light having a second configurable light quality; at least one driver circuit configured to condition an electrical current provided to at least one of (a) a first group of the plurality of first LED packages or (b) a second group of the plurality 4 of 7 LEGALO2/41066586v1Appl. No. 17/113,274 Response dated September 17, 2021 of second LED packages; and a control unit configured to operate the first group of the plurality of first LED packages, via the at least one driver circuit, and the second group of the plurality of second LED packages, via the at least one driver circuit, the first group of the plurality of first LED packages and the second group of the plurality of second LED packages operated independently of one another, the control unit being configured to make an adjustment to at least one light quality of light emitted by the LED lighting device or LED lamp by modifying (a) a number of the plurality of first LED packages in the first group, or (b) a number of the plurality of second LED packages in the second group to adjust one or more light qualities of light emitted by the LED lighting device or LED lamp, wherein the control unit is configured to determine the adjustment based on an instance of user selectable or programmable light qualities, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 18-20 are also allowed as being dependent on claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844